DETAILED ACTION

The present application (Application No. 14/799,353), filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in reply to communications by Applicants responding to first office action on the merits, received 24 February, 2021.


Status of Claims

Claims 1, 10, 20, 23, have been amended. Claims 2-3, 11-12, 19, 22, were previously canceled. Therefore, claims 1, 4-10, 13-18, 20-21, 23-24, are currently pending and addressed below.


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
 (a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21, 24, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claims 21, 24, recite the limitation: “determining an effectiveness of an advertising campaign, that contains the advertisement, based on the conversion information”. In accordance with section 2161.01 I. of the MPEP, "original claims may fail to satisfy the written description requirement when the invention is claimed and described in functional language but the specification does not sufficiently identify how the invention achieves the claimed function. Ariad, 598 F.3d at 1349, 94 USPQ2d at 1171 ("[A]n adequate written description of a claimed genus requires more than a generic statement of an invention's boundaries.") (citing Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1405-06). In Ariad, the court recognized the problem of using functional claim language without providing in the specification examples of species that achieve the claimed function. The problem is especially acute with genus claims that use functional language to define the boundaries of a claimed genus. In such a case, the functional claim may simply claim a desired result, and may do so without describing species that achieve that result. But the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus. Id. " This may include disclosure of the hardware and software required to perform a claimed function including the "necessary steps for implementing the claimed function" (e.g. an algorithm, description of steps, flowcharts, etc.) (MPEP; 2161. 01 I.). "If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including how to program the disclosed computer to perform the claimed function, a rejection under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.112, first paragraph, for lack of written description must be made." (MPEP; 2161.01 I).
The specification as filed (see ¶ 7, 62 and 64) only discloses that “conversion information may include feedback regarding effective channels for conducting advertising, or reports re the success/effectiveness of an advertising campaign to certain users/demographic groups. However, the specification does not teach a determination of effectiveness or effective channels. It merely discloses a desired result. 
The subject limitation should be cancelled in the next response, or if Applicant attempted to say something different that finds support in the specification, then appropriate clarification, indication of support and correction is required.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.-The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8, 17, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Claims 8, 17, recite the limitation: “the conversion information comprises feedback regarding effective channels for conducting advertising”.  However it is unclear as to what criteria needs to be met for a channel to be “effective”.  The term “effective” is a relative term not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree of what represents “an effective channel”, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  There's no telling what the claim is limited to with recitation of “effective channels for conducting advertising”. In the absence of predefined criteria, the expression “effective channels” is a subjective quality that varies from person to person, and is therefore vague and ambiguous. Appropriate clarification and correction is required. For examining purposes, any conversion success determination is taken to fully teach the above vague “effective” criteria.  Appropriate clarification, indication of support and correction is required.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-6, 8, 10, 13-15, 17, 20, 23, are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al.  (US 2015/0278829) (hereinafter “Lu8829”), further in view of Robbin et al. (US 2015/0339694) (hereinafter “Robbin9694”).

Regarding claims 1, 10, Lu8829 discloses: 
The customer may interact with a product or beacon inside or outside of an in-store environment (see at least Lu8829, Fig. 3, par. [0023]). When a customer initiates a product interaction, the database may identify specific product to send to the mobile device 104 (first device) based, in part, on knowledge about the customer preferences provided by their database profile (see at least Lu8829, Fig. 2, 6, par. [0017], [0029]). 
A beacon can cause display of a price discount for a specific product 114 in which the user has shown a previous interest, based in part on past customer's activity and interactions, including a customer's online interactions, indicative of an attribution of an offline beacon offer based on the specific data collected from a customer's prior exposure with the advertisement (see at least Lu8829, Fig. 2, 6, par. [0017], [0029]) (attributing an offline conversion to the delivery of the advertisement online).
  (an advertisement identification identifying an advertisement that was delivered to a user, via online activity of the user). A system may enable the analysis of customer behavior that occurs prior to a purchase transaction, including online (web) interactions (see at least Lu8829, Fig. 2, par. [0017). Product 114 in which the user has shown a previous interest, which may be determined based on a previous product scan, request for reviews, addition of the item to the user's shopping cart or wish list, and the like. Targeted advertising and product offers, product information, customer assistance, and the like. (see at least Lu8829, Fig. 2, 6, par. [0017], [0029]).
(a user identification identifying the user to which the advertisement was delivered). Customer identification , wherein a customer profile stored in a database is associated when a customer (see at least Lu8829, Fig. 6, par. [0027], [0029]).
(a beacon identification identifying a beacon that emits a low energy signal). Unique identifier that distinguishes that beacon 106 from others (see at least Lu8829, par. [0022]).
(a beacon location identifying a location of the beacon with respect to a subject of the advertisement) Tags102 may encode information about a tagged product 114 including a relation to the store location (see at least Lu8829, par. [0019]). Beacon-based positioning (see at least Lu8829, par. [0024]).
(application executing on a first device associated with the user). Application installed on a mobile device 104 which enables short range communication with beacons (see at least Lu8829, Fig. 6, par. [0025]), wherein interaction information is communicated to a server.
(device identification). Device ID (see at least Lu8829, par. [0027]).
(low energy signal from the beacon). (see at least Lu8829, par. [0020]).
(the server has access to the beacon information, the device identification, and the
advertisement delivery information). System comprising computing devices, memory, computer readable media, beacons, interfaces and software instructions stored in memory that enable the system to execute the steps of the method (see at least Lu8829, Fig. 1-2, 4, par. [0016-0024]).
Although Lu does not explicitly disclose “a server”, the functionality of system and/or external environment 150, the external computer device 108, the  network communications , the database suggests an infrastructure and of a server.
However Examiner takes Official Notice that it was old and well known in the art at the time the invention was filed, to use a server to supply computer capabilities for a service provider system comprising an external computer device, network communications , and the database capability, etc as taught by  Lu8829, Fig. 1-2, 4, par. [0016-0024]). It would have been obvious to one having ordinary skill in the art at the time of the invention to have a server to provide the services of the external system of Lu8829.

(determining, from the beacon information, that the beacon is associated with the subject of the advertisement). In-store beacons can be placed in particular locations within the store and/or be directly associated with identifiable products in the store (see at least Lu8829, Fig. 1-3, par. [0019-0022], “Bluetooth beacons and the like”). 
(determining, from the beacon information, that the beacon is associated with the subject of the advertisement). In-store beacons can be placed in particular locations within the store and/or be directly associated with identifiable products in the store (see at least Lu8829, Fig. 1-3, par. [0019-0022], “Bluetooth beacons and the like”). 
As explained, Lu8829 teaches attribution, however even if Lu8829 alone is not used to anticipate the attribution limitations of:
(directly attributing an offline conversion to the delivery of the advertisement online, wherein the attributing is based on the determining, the advertisement delivery information, the beacon identification and device identification received from the application).
(the directly attributing comprises directly attributing conversion of the advertisement to a physical presence of the user within a proximity of the beacon that is associated with the subject of the advertisement).
Robbin9694 discloses: Message delivery services system and method for causing a mobile device to receive a message transmitted/broadcasted by a beacon device over a short-range communication link, for associating a code with the beacon message, and for exchanging information with a content provider to retrieve a redemption code associated with the beacon message (see at least Robbin9694, Abstract, Fig. 1, par. [0018-0024]).
Data transmitted by the beacons and received by the mobile devices can be advertisement messages or promotional offers (e.g., free products or services) (an advertisement) (see at least Robbin9694, Abstract, Fig. 7, par. [0055-0056], [0073]). In association with at a first beacon, a redemption code (“another” redemption code) can be delivered to a user device, which can only be redeemed when the user is physically present at a different location as detected by an interaction with a second beacon (see at least Robbin9694, Fig. 8, 9A-9B, par. [0059-0061]). 
Robbin9694 further discloses: Beacon identifier (a beacon identification) which can be associated with an event that will occur at a later point in time in the vicinity of the beacon device (location-based) (see at least Robbin9694, Abstract, Fig. 1, par. [0018-0024], [0059]). Beacon with low energy signal (see at least Robbin9694, Abstract). Geographical location associated with a beacon device (a beacon location) (see at least Robbin9694, par. [0042], [0049]). Device identification (device identification) (see at least Robbin9694, par. [0054]). Server (see at least Robbin9694, Fig. 1, 4-5, par. [0018-0025], [0041-0053]).
As per above, both Lu8829 and Robbin9694 teach: beacon interaction therefore, within a proximity of the beacon (within a proximity of the beacon).
Per above, Robbin9694 teaches a process that comprises: transmission of a redemption code at a first interaction with an offer or advertisement received via a first channel (which in Robbin9694 happens to be a first beacon) at an earlier first point in time, followed by a beacon conversion consisting of redeeming the redemption code which is directly attributed to a prior interaction with an advertisement, via a second channel (a second beacon) at a subsequent second point in time; and Lu8829 teaches a process that comprises: an offer transmitted by a beacon that is generally attributed to a prior interaction with an advertisement that took place online, 
therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to associate the redemption code of Robbin9694 with the prior online interaction with an advertisement of Lu8829, to include in the combination: directly and positively attributing (directly attributing) a conversion at a beacon (a second beacon) to an online advertisement to which the user was previously exposed to, and obtaining second beacon identification and beacon location. One of ordinary skill in the art at the time of the invention would have been motivated to expand in this way, since retailers and service providers may better track the effectiveness of advertising, particularly digital advertising, for driving foot traffic (see at least Lu8829, par. [0016]).
Lu8829 does not disclose: (a viability window). However Robbin9694 discloses: Redemption criteria include a time period during which the redemption code is redeemable (e.g., 24 hours) (see at least Robbin9694, par. [0033], [0054-0056]), wherein, such time period during which the redemption code is redeemable is very much a window of time from when the user first interacted with the offer until redemption of the offer (conversion) it is no longer viable (a viability window). It would have been obvious to one of ordinary skill in the art at the time of the invention to expand the offline conversion attribution feature in Lu8829; in view of Robbin9694; to include in the combination: a viability window that must be satisfied in order to directly attribute the conversion of an offer using NFC in connection with a second beacon. One of ordinary skill in the art at the time of the invention would have been motivated to do this expansion, since this feature enhances the attribution features of Lu8829 by ensuring that the offer is current (bringing into consideration the element of recency), and by prompting the consumer to act quickly (within the viability period).

Regarding claims 4, 13, Lu8829 in view of Robbin9694 discloses: All the limitations of the corresponding parent claims (claims 1; and claims 10; respectively) as per the above rejection statements.
The combined system of Lu8829 and Robbin9694 as per the rejection of the parent claims, does not appear to explicitly disclose: (wherein the application comprises a software development kit (SDK) that is installed in a device application that has access to a low energy signal receiver of the first device).
Robbin9694 further discloses: Application comprises a software development kit (SDK) that is installed in a device application that has access to a low energy signal receiver of the first device (see at least Robbin9694, Abstract, Fig. 2B, 8, par. [0018], [0023], [0030], [0052], [0057-0058]). Application downloaded to and executing on the mobile device of the user, for interacting with the beacons and the server (see at least Robbin9694, Fig. 1, par. [0021], [0024]). Instructions contained in this app enables the mobile device to receive a beacon message which comprises a beacon identifier (see at least Robbin9694, Fig. 8, par. [0057], “beacon message can include a beacon identifier”), and in turn the beacon identifier includes a beacon universally unique identifier (UUID) (see at least Robbin9694, Fig. 3C, par. [0038-0040]). Therefore the application comprises a “software development kit” that is installed in a device application that has access to a low energy signal receiver of the first device.
It would have been obvious to one of ordinary skill in the art at the time of the invention to expand the combined system of Lu8829 and Robbin9694; further in view of Robbin9694; to include an SDK for communicating with the beacon. One of ordinary skill in the art at the time of the invention would have been motivated to expand in this way, since SDKs enable the application to expand its capabilities to communicate and accommodate to other technologies as needed.

Regarding claims 5, 14, Lu8829 in view of Robbin9694 discloses: All the limitations of the corresponding parent claims (claim 1; and claim 10; respectively) as per the above rejection statements.
Lu8829 further discloses: (the first device comprises a mobile device). (see at least Lu8829, Fig. 2, 6, par. [0017], [0029]). 

Regarding claims 6, 15, Lu8829 in view of Robbin9694 discloses: All the limitations of the corresponding parent claims (claim 1; and claim 10; respectively) as per the above rejection statements.
Lu8829 further discloses: (the advertisement is delivered to the user via the first device). (see at least Lu8829, Fig. 2, 6, par. [0017], [0029]). 

Regarding claims 8, 17, Lu8829 in view of Robbin9694 discloses: All the limitations of the corresponding parent claims (claim 1; and claim 10; respectively) as per the above rejection statements.
Since in the combined system of Lu8829 and Robbin9694 as per the rejection of the parent claims, conversion indeed takes place and is attributed to the advertisement, and the system tracks the advertisement channels that lead to said conversion, then this attribution determination represents feedback regarding effective channels for conducting advertising (the conversion information comprises feedback regarding effective channels for conducting advertising).

Regarding claims 20, 23, Lu8829 in view of Robbin9694 discloses: All the limitations of the corresponding parent claims (claim 1; and claim 10; respectively) as per the above rejection statements.
The combined system of Lu8829 and Robbin9694 as per the rejection of the parent claims, teaches redemption of the redemption code by the user, at the beacon, which is representative of behavior of the user indicative of active user engagement with the promotion at the beacon (engage). 
The database 120A may identify products 114 that customers were interested in but didn't purchase. This may be accomplished by recognizing product interactions through beacons 616. In steps 618-620, the database 120A may also identify product offers and promotions that users redeemed or were interested in but chose not to redeem. The database 120A may also identify the types of information requested by customers to inform their purchasing decisions. (see at least Lu8829, par. [0030]).

Regarding claims 21, 24, Lu8829 in view of Robbin9694 discloses: All the limitations of the corresponding parent claims (claim 1; and claim 10; respectively) as per the above rejection statements.
The combined system of Lu8829 and Robbin9694 does not appear to explicitly disclose: (determining an effectiveness of an advertising campaign, that contains the advertisement, based on the conversion information; and utilizing the effectiveness to modify the advertising campaign).
However Robbin9694 discloses: Conversion attribution and acknowledgement of conversion success (see at least Robbin9694, par. [0034], [0054], [0057-0059], [0061]). (determining an effectiveness of an advertising campaign, that contains the advertisement, based on the conversion information).
Examiner’s note: As explained in the 35 U.S.C. 112 rejection, since the specification does not explain what represents “an effectiveness of an advertising campaign”, such that it is not clear how to go about determining this claimed “effectiveness”, for examining purposes, any “redemption success” determination is taken to fully teach the above broad “effectiveness” criteria.
Lu8829 discloses: User activity is analyzed, and retailers may use this acquired user activity to better understand their customers, and take business actions (see at least Lu8829, par. [0016-0018],[0024], [0026], [0028], [0030]) (utilizing the effectiveness to modify the advertising campaign). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the combined system of Lu8829 and Robbin9694, using success criteria to refine retailer’s campaigns, since retailers may use this acquired user activity to better understand their customers, and take business actions.


Claims 7, 16, are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (US 2015/0278829) (hereinafter “Lu8829”), further in view of Robbin et al. (US 2015/0339694) (hereinafter “Robbin9694”), and further in view of Shkedi et al. (US 2010/0325659) (hereinafter “Shkedi5659”).

Regarding claims 7, 16, Lu8829 in view of Robbin9694 discloses: All the limitations of the corresponding parent claims (claim 1; and claim 10; respectively) as per the above rejection statements.
Lu8829 does not appear to explicitly disclose: (the advertisement is delivered to the user as part of an advertising campaign via a second device that is different from the first device). 
However Shkedi5659 discloses: System and method for delivering targeted television advertisements based on online behavior, wherein, using user profile information derived from online activity from one of the online access IP addresses, a television advertisement is selected, such as by using behavioral targeting or demographic information, and automatically directed to the set-top box (“STB”) indicated by the set-top IP address associated with that online access IP address. (see at least Shkedi5659, Abstract, Fig. 2A, 9A, par. [0029], [0033], [0060]). It would have been obvious to one of ordinary skill in the art at the time of the invention to expand the advertising system of Lu8829 for delivering a promotional message (e.g., an advertisement) to a mobile device of a user (first device); to include using information obtained via a first web-enabled mobile device, to deliver an advertisement via a set-top device (a second device) (second device that is different from the first device). One of ordinary skill in the art at the time of the invention would have been motivated to expand in this way, since this feature enables linking offline activities with online activities.


Claims 9, 18, are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (US 2015/0278829) (hereinafter “Lu8829”), further in view of Robbin et al. (US 2015/0339694) (hereinafter “Robbin9694”), and further in view of Bhatia et al. (US 2011/0231246) (hereinafter “Bhatia1246”).

Regarding claims 9, 18, Lu8829 in view of Robbin9694 discloses: All the limitations of the corresponding parent claims (claim 1; and claim 10; respectively) as per the above rejection statements.
Lu8829 does not appear to explicitly disclose: (wherein the providing conversion information comprises utilizing the conversion information to define an advertising campaign that targets the user or other users). 
However Bhatia1246 discloses: System and method for advertising campaign optimization, comprising online advertising and offline behavior correlation and metrics, and campaign optimization using the determined metrics in the campaign optimization effort, including assessing and utilizing determined information relating to online advertising leading to offline conversions, and using such determined information in bidding, pricing, or payment associated with the online advertising campaign. (see at least Bhatia1246, Abstract, par. [0066]). It would have been obvious to one of ordinary skill in the art at the time of the invention to expand the combined system of Lu8829 and Robbin9694 for tracking conversions; to include using conversion metrics to optimize an ad campaign. One of ordinary skill in the art at the time of the invention would have been motivated to expand in this way, since doing so enables advertisers to optimize the campaign using actual metrics, rather that inferred or theoretical data.


Response to Arguments

Applicant's arguments filed 02/24/2021 have been fully considered but they are not persuasive.

35 U.S.C. 112(a) 
Applicant's remarks are not persuasive . The rejection is maintained.
Claims 21, 24, recite the limitation: “determining an effectiveness of an advertising campaign, that contains the advertisement, based on the conversion information”, wherein it is noted, any such step of “determining an effectiveness” suggests a calculation of a metric. This recitation is beyond merely using the descriptor “effective” as an adjective. The circular language of par. [62] in relation to “effective” fails to do that.
The specification as filed (see ¶ 7, 62 and 64) only discloses that “conversion information may include feedback regarding effective channels for conducting advertising, or reports re the success/effectiveness of an advertising campaign to certain users/demographic groups. However, the specification does not teach a determination of effectiveness or effective channels. It merely discloses a desired result. 
A google search of “effective advertising campaign” retrieving a plethora of results only confirms that the limitation “determining an effectiveness of an advertising campaign”, fails to comply with section 2161.01 I. of the MPEP.
This plethora of results of a google search of “effective advertising campaign” does nothing to teach how this “effectiveness” expected result is “determined”.
The specific “determining” claim step does not get explained by vague, tangential inferences of what could be interpreted in the Applicant’s opinion, by “effectiveness”.
Although the instant specification discloses hardware, in the absence of a clear basis that sufficiently identifies how the invention achieves the claimed function”, it remains unclear  what ardware and software is required to perform a claimed function including the "necessary steps for implementing the claimed function".

35 U.S.C. 112(b) 
Applicant remarks “Applicant again submits that the specification explicitly provides that the effectiveness of the channel is received via “feedback”. 
Examiner disagrees. The specification only teaches that feedback is received, not that any measure (or logic) for “effectiveness” is received.
Applicant’s remarks regarding the 35 U.S.C. 112(b) rejection of claims 8 and 17, do not address the rejection, and do not even attempt to explain how the term “effective” is not a relative term not defined by the claim, and where the specification provides a standard for ascertaining the requisite degree of what represents “an effective channel”. The specific rejection is not about the breadth of a claim being equated with indefiniteness.

35 U.S.C. 102/103
Applicant argues: However, none of these activities reflect the actual delivery of an online advertisement to a user where the advertisement relates to a particular subject, subsequently followed by the user’s presence near a beacon that is associated with that subject. Instead, Lu8829 describes exemplary activities that expressly fail to include such online advertisements. 
In response: Applicant's remarks are not persuasive.
(Lu8829, ¶17, as per above, explicitly teaches “prior … online (web) interactions” associated with “… a system that may be used to identify offers or products 114 for which a customer showed interest prior to a purchase or in the absence of a purchase”.
In reference to these past online activities Lu8829, ¶17, further explicitly teaches “This tracking may lead to more productive promotions and targeted advertising”, In other words, these past online activities may lead to not just a promotion for the first time, but rather “more productive promotions and targeted advertising”, suggesting a prior display of promotions.

Applicant argues: In fact, there is nothing in Robbin9694 that even remotely attempts to cover the delivery of redemption codes based on anything other than a beacon signal.
In response: Having unambiguously established online activities prior to the current beacon interaction (Lu8829, ¶17, “customer behavior that occurs prior to a purchase transaction, including online (web) interactions”), the OA reinforces via a double rejection, this time an obviousness rejection in view of Robbin9694, the concept that a given beacon user interaction is directly attributed to a prior exposure of the advertisement.
This obviousness rejection in view of Robbin9694 combines linking the online nature of prior user behavior associated with a current interaction with the promotional offer/advertisement as taught by Lu8829, with the concept taught by Robbin9694 that a beacon user interaction at a given time is directly attributed to exposure at a prior time to the same promotional offer/advertisement.

Applicant argues: “… merely defining a time period for when a coupon/redemption code expires has no relevance to a time period that must be satisfied in order to identify and attribute a conversion to an advertisement.
In response: In Robbin9694, (¶33, 54-56) a conversion only gets attributed if the coupon redemption takes place within a time period (e.g., 24 hours) after the user received the code, therefore this 24-hour time window of validity is very much “a time period that must be satisfied in order to identify and attribute a conversion to an advertisement”.

Regarding claims 9 and 18, Bathia determines metrics in the context of a campaign optimization effort, and then “defines a campaign” by using these metrics in bidding, pricing, or payment associated with the online advertising campaign. The combined system of Lu8829 and Robbin9694 for tracks conversions (which are campaign metrics). Further , the office action combines the feature of using campaign metrics to define a campaign to expand the conversion tracking.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIO IOSIF whose telephone number is (571) 270-7785.  The examiner can normally be reached on  M-F, 9:00am-4:00pm teleworking.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Mario C. Iosif/Primary Examiner, Art Unit 3681